i          i       i                                                                    i    i   i




                                     MEMORANDUM OPINION

                                              No. 04-10-00203-CR

                                          IN RE Joshua MAXWELL

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Rebecca Simmons, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On March 10, 2010, Erica Haywood filed a petition for writ of mandamus, seeking an

emergency stay of execution, commutation of sentence, etc. with regard to “Joshua Maxwell, Joshua

Maxwell, Henry Skinner, and others.” This court has determined that it lacks jurisdiction over

relator’s petition. See TEX . CODE CRIM . PROC. ANN . art. 4.03 (Vernon 2005) (providing “[t]he

Courts of Appeals shall have appellate jurisdiction coextensive with the limits of their respective

districts in all criminal cases except those in which the death penalty has been assessed.”).

Therefore, the petition is DISMISSED FOR LACK OF JURISDICTION. TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM

DO NOT PUBLISH


           1
            … Erica Haywood failed to specify the cause numbers and the respondent.